DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bearer” in claims 1 and 16 and “indicator” in claim 16.
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gieser et al. US 9,315,331 (hereinafter “Gieser”).
Regarding claim 1, Gieser discloses a sheet suction device comprising: 
a bearer (5) configured to bear a sheet (2) on a circumferential surface of the bearing member and rotate in a first direction (counterclockwise in FIGS. 1 and 2); 
a plurality of suction holes (7) in a bearing region in the circumferential surface of the bearing member; 
a suction device (non-illustrated “vacuum source”) connected to the plurality of suction holes, the suction device configured to suck the sheet through the plurality of suction holes; and 
a first member (4) between the plurality of suction holes and the suction device, the first member rotatable in a second direction (clockwise direction in FIGS. 1 and 2) different from the first direction to change a suction region of the suction device connected to the plurality of suction holes, 
wherein a rotation of the first member in the second direction expands the suction region of the suction device in the bearing region of the bearing member (Col. 3, lines 39-44), and the rotation of the first member in the second direction changes a number of the plurality of suction holes connected to the suction device of the bearer (number of holes 7 that suck the sheet expands as the first member 4 rotates in the second direction).
	Regarding claim 2, wherein: the bearing member is configured to rotate in the first direction to convey the sheet, and the second direction is opposite to the first direction.
	Regarding claim 3, wherein the rotation of the first member in the second direction increases a number of the plurality of suction holes connected to the suction device.
	Regarding claim 4, wherein the bearing member is bearable (capable of bearing/supporting more than one sheet, manually, which depends on the size of the sheet) a plurality of sheets on the circumferential surface in a circumferential direction of the bearing member.
	Regarding claim 13, wherein the bearing member is configured to rotate and convey the sheet in the first direction.
Claim 1-4, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmstadter et al. US 6,038,976 (hereinafter “Helmstadter”).
Regarding claim 1, Helmstadter, with reference to FIG. 7, discloses a sheet suction device comprising:
a bearing member (16) configured to bear a sheet on a circumferential surface of the bearing member and rotate in a first direction (counterclockwise in FIG. 1);
a plurality of suction holes (23a, and plurality of 23) in a bearing region in the circumferential surface of the bearing member;
a suction device (33) connected to the plurality of suction holes, the suction device configured to suck the sheet through the plurality of suction holes; and
a first member (52) between the plurality of suction holes and the suction device, the first member rotatable in a second direction (capable, relative rotation of 52 to 53, which is fixed to 16, to adjust for different sheet widths) different from the first direction to change a suction region of the suction device connected to the plurality of suction holes,
wherein a rotation of the first member in the second direction expands the suction region of the suction device in the bearing region of the bearing member (capable), and the rotation of the first member in the second direction changes a number of the plurality of suction holes connected to the suction device of the bearer (number of holes 23 that suck the sheet changes as the first member rotates in the second direction, capable).
	Regarding claim 2, wherein: the bearing member is configured to rotate in the first direction to convey the sheet, and the second direction is opposite to the first direction.
	Regarding claim 3, wherein the rotation of the first member in the second direction increases a number of the plurality of suction holes connected to the suction device.
	Regarding claim 4, wherein the bearing member is bearable (capable of bearing/supporting more than one sheet) a plurality of sheets on the circumferential surface in a circumferential direction of the bearing member.
	Regarding claim 8, wherein the first member is manually rotatable (implicit, as manual adjustment is possible as mentioned col. 5, lines 6-9).
	Regarding claim 13, wherein the bearing member is configured to rotate and convey the sheet in the first direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gieser or Helmstadter in view of Dolz et al. US 2016/0368287 A1 (hereinafter “Dolz”).
Gieser or Helmstadter teaches the claimed invention including a printer comprising the sheet suction device of claim 13, but fails to explicitly teach wherein the printer includes a liquid discharge device configured to discharge a liquid onto a sheet.
Dolz teaches the known concept of using suction drums in an inkjet printer, which discharges liquid onto a sheet (refer to 4 in FIG. 4).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Gieser’s or Helmstadter’s printer with the inkjet printer of Dolz in order to achieve the predictable result of forming an image on a sheet.
Allowable Subject Matter
Claims 15 and 16 are allowed.
Claims 5-7 and 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references (Gieser and Helmstadter) has a plurality of suction holes, nor corresponding structures, in a bearing region in the circumferential surface of the bearer that change in number based on the rotation of the first member.
In response, the examiner respectfully disagrees.  Gieser (refer to col. 3, lines 39-44 and FIGS. 1-3) teaches a plurality of suction holes (7), which are nozzles and outermost openings of bearer (5, see openings 7 in Fig. 3).  Also, the rotation of the first member (4) in the second direction changes a number of the plurality of suction holes connected to the suction device of the bearer (number of holes 7 that suck the sheet expands as the first member 4 rotates in the second direction).  Similarly, Helmstadter  teaches a plurality of suction holes (23 include suction openings).  Also, the rotation of the first member (52) in the second direction changes a number of the plurality of suction holes connected to the suction device of the bearer (number of holes 23 that suck the sheet changes as the first member rotates in the second direction, capable).
Since the argument presented by Applicant is not persuasive, claims 1-4, 8, 13, and 14 stand finally rejected by the same art presented in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653